Title: To George Washington from Brigadier General Peter Muhlenberg, 23 February 1777
From: Muhlenberg, Peter
To: Washington, George

 

Sir
Winchester [Va.] Febry 23d 1777.

The Honble The Continental Congress, pass’d a Resolve the 21st of last Month, Ordering that part of my Regiment, which was still to the Southward to return to Virginia, & that all the Companies belonging to the Regiment, should be Recruited to their full Complement of Men, & Marchd to Camp as soon as Compleat. The Detachment from the Southward Arrivd here this Week, in a Shattred Condition, with only Seventy Men fit for duty; so that it will be Allmost impossible to March the Men as soon as I could wish, if the Companies are to be wholly Compleat; I have a sufficient number of Recruits to fill up the three first Companies belonging to the Regt & hope to March them in about Ten days—We have been much retarded in the Recruiting Service for want of Officers, as there are at present 12 or 14 Vacancies in the Regt. I have applied to The Governor & Council of this State, as well as to General Lewis, to know in what manner the Vacancies should be filld up but was told, they were entirely unacquainted with the Matter; Colo. Gresson Advisd me to Apply to Your Excellency, & to send a Recommendation, which I have accordingly done; There is at present one entire Company wanting in my Regiment in the room of Captn Stinson’s from Pittsburg, whose Time of Enlistment expird in September last. Mr Swain who waits on Your Excellency with this Letter has Servd as Adjutant in my Regt since it was raisd. He bears the Character of a Good Officer, & would willingly undertake to raise this Company with Your Excellencys Approbation—I must trouble Your Excellency with another Petition in behalf of my Regiment; The whole Regt at present consists of Riflemen, & The Campaign we made to the Southward last Summer fully convinces me, that on a march where Soldiers are without Tents, & their Arms continually exposd to the Weather; Rifles are of little use, I would therefore request Your Excellency to Convert my Regt into Musketry. Your Excellency’s Most Obedient humble Servant

Peter Muhlenberg

